Felton, J.
I concur on the theory that until the plaintiff had bought a Pullman ticket the company was not involved in a duty which brought into play their business in Georgia,- so far as the plaintiff was concerned. The duty owed to the plaintiff at the time of the injury was that the company -would use ordinary care to pro*888tect him until he ascertained, within a reasonable time, whether he could get a Pullman ticket or not. If he had bought a Pullman ticket to Atlanta, I think the Georgia courts would have jurisdiction.